Citation Nr: 0944903	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-29 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
sprain, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for left knee 
sprain, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.

5.  Entitlement to an increased evaluation for right lower 
extremity radiculopathy, currently rated as 20 percent 
disabling.

6.  Entitlement to a compensable rating for right shin 
splint.

7.  Entitlement to a compensable rating for left shin splint,

8.  Entitlement to an increased evaluation for left ankle 
sprain, currently rated as 10 percent disabling.

9.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

10.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1985 to April 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May and October 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The issues of increased ratings for coronary artery disease, 
bilateral knee sprain, lumbosacral strain, right lower 
extremity radiculopathy, bilateral shin splints, left ankle 
sprain and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's hypertension is not manifested by blood 
pressure readings of diastolic pressure that are 
predominantly 110 or more with definite symptoms or by 
systolic pressure that are predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, DC 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

The Veteran's hypertension is rated 10 percent disabling 
under 38 C.F.R. § 4.104, DC 7101, which pertains to 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Diagnostic Code 7101 provides for a 
10 percent rating where diastolic pressure is predominantly 
100 or more; systolic pressure is predominantly 160 or more; 
or where an individual has a history of diastolic pressure 
that is predominantly 100 or more which requires continuous 
medication for control.  A 20 percent rating may be assigned 
with diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  Diastolic 
pressure of 120 or more is rated as 40 percent disabling, and 
a maximum 60 percent rating is warranted for diastolic 
pressure of 130 or more.  38 C.F.R.        § 4.104, DC 7101 
(2009).

The Veteran was afforded a VA examination in February 2005.  
The examiner reviewed VA outpatient treatment records.  The 
Veteran's blood pressure readings of the right arm measured 
160/100 and 165/102 while sitting.  Blood pressure readings 
of the left arm while seated measured 160/104.  The Veteran 
had another VA examination in April 2005.  The examiner did 
not indicate review of VA outpatient treatment records or the 
claims file.  Blood pressure readings of the right arm 
measured 178/94 while sitting, 166/110 while supine, and 
170/90 while standing.  Finally, the Veteran had a VA 
examination in July 2008.  Again, the examiner did not 
indicate review of the claims file.  Three blood pressure 
readings were taken and found as follows: 160/70, 160/80, and 
160/80.

The Board reviewed VA outpatient treatment records dated 
September 2003 to June 2008 as well as private treatment 
records.  For an increased rating, the Veteran's diastolic 
pressure must be predominantly over 110.  The majority of the 
Veteran's blood pressure readings show diastolic pressure in 
the 70s and 80s.  Only the April 2005 VA examination showed a 
diastolic reading at 110.  No other treatment record shows 
the diastolic pressure to be 110 or above.  

Since the evidence does not show that the Veteran's diastolic 
pressure is "predominantly" over 110, the Veteran is not 
entitled to an increased rating based upon elevated diastolic 
pressure readings.

For an increased rating, the Veteran's systolic pressure must 
be predominantly over 200.  The Veteran's treatment records 
show that systolic blood pressure readings ranged from 110 to 
191, with the Veteran's blood pressure reaching 191/102 on 
January 3, 2007.  The records fail to show that the Veteran's 
systolic pressure readings ever exceeded 200.  As the 
evidence does not show that the Veteran's systolic pressure 
is predominantly over 200, an increased rating is not 
warranted based upon elevated systolic pressure readings.

Based on the evidence, the Board finds that the Veteran's 
hypertension has not been more than 10 percent disabling 
under DC 7101 since he filed his claim for an increased 
rating.  The evidence fails to indicate diastolic blood 
pressure readings of predominantly 110 or more or systolic 
blood pressure readings of predominantly 200 or more as 
required for a 20 percent rating.  The evidence instead shows 
diastolic blood pressure readings which are all at or below 
110 and systolic blood pressure readings which are all below 
200.  Thus, a rating in excess of 10 percent is not 
warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson,12 Vet. 
App. 119.  However, staged ratings are not indicated in the 
present case, as the Board finds that the weight of the 
credible evidence shows that the Veteran's service-connected 
hypertension has been rated no more than 10 percent disabling 
since August 2004 when he filed his claim for increased 
rating.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran that he  must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and of VA's respective 
duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination in July 2008 and 
his hypertension was addressed in the VA examinations of 
February and April 2005.  The Board notes that the Veteran's 
representative has asserted that the VA examinations are 
inadequate because the examiner did not have access to the 
Veteran's claims file when he conducted the exam.  In this 
regard, the Board has considered the case of Green v. 
Derwinski, 1 Vet. App. 121 (1991), wherein the Court held 
that VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  However, the Court has never held that in every case an 
examiner must review all prior medical records before issuing 
a medical opinion or diagnosis.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997).  In Snuffer, the Court affirmed the 
Board's denial of a claim for a compensable rating for post-
operative hernia residuals, even though the Board relied on 
the opinion of a VA examiner who did not review the 
appellant's claims file.  That examiner had noted the 
presence of a faint surgical scar, but found no evidence of 
recurrence of the appellant's hernia on physical examination.  
The Court concluded that the Board had not erred in relying 
on this opinion because there was no medical evidence in the 
record otherwise suggesting that the criteria for a 
compensable rating had been met, and a review of that file 
would not have changed the objective findings noted in the 
examination.

In this case, the VA examiners undertook a physical 
examination and appropriate diagnostic studies for the 
Veteran's hypertension.  The examiners noted blood pressure 
readings during each exam, which are the only criteria for 
consideration when determining a disability rating for 
hypertension under DC 7101.  Thus, the Board finds that the 
VA examinations are adequate and that another VA examination 
for hypertension is not necessary.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records, lay statements, and personal statements for 
consideration.  The appellant was afforded VA medical 
examinations in February and April 2005 and July 2008.  

The record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

An increased rating for hypertension is not warranted.


REMAND

The Veteran seeks an increased rating for coronary artery 
disease, bilateral knee sprain, lumbosacral strain, right 
lower extremity radiculopathy, bilateral shin splints, left 
ankle sprain and entitlement to TDIU.  

In his argument, dated September 2009, the Veteran states 
that his claims should be remanded as the July 2008 VA 
examiner did not have access to his claims file in 
conjunction with his examination report.  VA's statutory duty 
to assist the Veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran further alleges that the VA examiners did not use 
proper measuring devices when determining range of motion of 
his joints.  VA regulations provide that "use of a 
goniometer in the measurement of limitation of motion is 
indispensable in examination conducted within the Department 
of Veterans Affairs."  See 38 C.F.R. § 4.46.  

The Board is giving the Veteran the benefit of the doubt, 
thus the claims for increased ratings for bilateral knee 
sprain, lumbosacral strain, bilateral shin splints, and left 
ankle sprain must be remanded for a new VA examination.

The Veteran also argues that a remand is necessary for his 
TDIU claim as the examiner failed to indicate whether or not 
the Veteran's service connected disabilities prevent him from 
seeking or maintaining gainful employment.

With respect to the Veteran's claim for TDIU, the Board finds 
this issue to be inextricably intertwined with any questions 
as to his entitlement to increased ratings for his service 
connected disabilities addressed herein.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board 
cannot fairly proceed in adjudicating this issue until any 
outstanding matters with regard to the Veteran's increased 
ratings claims have been resolved.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
nature and extent of the following service 
connected disabilities: coronary artery 
disease, bilateral knee sprain, 
lumbosacral strain, right lower extremity 
radiculopathy, bilateral shin splints, and 
left ankle sprain.  

The examiner must be provided with a copy 
of this remand and the claims file for 
review in conjunction with the 
examinations.  The examiners must indicate 
review of the claims file in their 
examination reports.

A.  For the Veteran's service connected 
coronary artery disease, the examiner is 
asked to complete indicated diagnostic 
tests and studies, to include a laboratory 
determination of metabolic equivalents 
(METs) by exercise testing (required, if 
possible based on the health of the 
Veteran), an electrocardiogram, an echo-
cardiogram, and an x-ray study (not 
required).  With regard to the MET 
testing, the examiner must document the 
level of METs at which dyspnea, fatigue, 
angina, dizziness or syncope develops.  

If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by the 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.

The examiner is asked to indicate whether 
the Veteran has suffered episodes of acute 
congestive heart failure and note any left 
ventricular dysfunction with ejection 
fraction, if applicable.

The examiner is asked to indicate whether 
the Veteran's service connected coronary 
artery disease and/or service connected 
hypertension affects the Veteran's ability 
to seek or maintain gainful employment.

B.  For the Veteran's service connected 
bilateral knee sprain, lumbosacral strain, 
bilateral shin splints, and left ankle 
sprain, the examiner is asked to identify 
all present manifestations of the service-
connected disabilities, including any 
evidence of a related neurological 
disability (if any).  

Complete range of motion must be provided 
with discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including use 
during flare-ups.  

The opinion should address whether the 
Veteran has experienced any incapacitating 
episodes due to his low back disability.

The examiner is asked to indicate whether 
the Veteran's service connected 
disabilities affect the Veteran's ability 
to seek or maintain gainful employment.

C.  For the Veteran's service connected 
right lower extremity radiculopathy, the 
examiner should identify all present 
manifestations of the service-connected 
disability, including any muscular atrophy 
(if any).  The examiner is asked to 
indicate whether the condition causes 
paralysis, either complete or incomplete, 
and to indicate whether the condition is 
mild, moderate, moderately severe, or 
severe (if the Veteran does not have this 
problem at this time, it should be so 
indicated).

The examiner is asked to indicate whether 
the Veteran's service connected right 
lower extremity radiculopathy affects the 
Veteran's ability to seek or maintain 
gainful employment.

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report(s).

2.  The RO should then readjudicate the 
issues on appeal.  In light of the 
complexity of the questions being asked, 
the RO should carefully review the VA 
medical report(s) to insure that the 
questioned asked in the remand are 
answered.  If any of the determinations 
remain unfavorable to the Veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The Veteran 
should be given an opportunity to respond 
to the SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


